Filed 10/27/16
                              CERTIFIED FOR PUBLICATION




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                              THIRD APPELLATE DISTRICT
                                         (El Dorado)
                                             ----




THE PEOPLE,                                                       C079831

                 Plaintiff and Respondent,             (Super. Ct. No. P14CRF0617)

        v.

JULLIAN RUTH RENDON,

                 Defendant and Appellant.


       APPEAL from a judgment of the Superior Court of El Dorado County, Dylan
Sullivan, Judge. Reversed.

      Jyoti Malik, under appointment by the Court of Appeal, for Defendant and
Appellant.

       Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and Eric L.
Christoffersen, Deputy Attorneys General, for Plaintiff and Respondent.




                                              1
       In this case, the trial court refused to reduce defendant Jillian Ruth Rendon’s
felony conviction for forgery in violation of Penal Code1 section 476 to a misdemeanor
under Proposition 47 because the court concluded that while the counterfeit bills she
possessed had a face value of only $260, other material she also had in her possession --
security strips, Benjamin Franklin faces, and blank pre-cut paper money -- could have
been used to make “tens of thousands of dollars” of counterfeit bills. We conclude the
trial court erred because section 473 -- the statute that dictates the punishment for forgery
-- specifies that where the offense relates to a bank bill or note, the offense is punishable
as a misdemeanor “where the value of the . . . bank bill[ or] note . . . does not exceed nine
hundred fifty dollars ($950).” Material that could be used to make counterfeit bills has
no bearing on the application of section 473, and blank pre-cut paper money has no face
value. In applying section 473, only counterfeit bills that have a discernible face value
are relevant to the valuation process. Here, defendant possessed counterfeit bills with
only $260 in discernible value.
       In addition, we conclude the People are not entitled on remand to withdraw from
the plea agreement that resulted in defendant’s forgery conviction just because that
conviction may be reduced to a misdemeanor. Even assuming the right to withdraw from
a plea agreement may be available when the reduction of a conviction under Proposition
47 deprives the People of the benefit of the agreement,2 the People here have not shown
that the reduction of defendant’s forgery conviction will result in such a deprivation.
Accordingly, unless the trial court makes a discretionary determination that defendant
would pose an unreasonable risk of danger to public safety, the court must reduce her
forgery conviction to a misdemeanor.


1      All further section references are to the Penal Code.
2     That question is presently before our Supreme Court in Harris v. Superior Court,
review granted February 24, 2016, S231489.

                                              2
                   FACTUAL AND PROCEDURAL BACKGROUND
       In October 2014, defendant was charged in this case with one count of forgery in
violation of section 476, one count of possessing materials used in counterfeiting in
violation of section 480, one count of possessing methamphetamine, and one count of
possessing heroin, amongst others. Two weeks later, she entered a negotiated plea that
covered this case and another, older case. In this case, she pled no contest to the forgery
and possession of methamphetamine charges. In the older case, she pled no contest to
two other felonies -- another drug possession charge and a larceny charge. The
remaining counts in both cases were dismissed in the interest of justice. In exchange for
her pleas, defendant was placed on probation for four years and was required to serve a
year in jail with no conduct credits (a “Johnson year”), with the right to apply for transfer
to a drug treatment program after six months.
       “On November 4, 2014, California voters approved Proposition 47, the Safe
Neighborhoods and Schools Act; and under the California Constitution (art. II, § 10,
subd. (a)), it became effective the following day. [Citation.] ‘Proposition 47 makes
certain drug- and theft-related offenses misdemeanors, unless the offenses were
committed by certain ineligible defendants. These offenses had previously been
designated as either felonies or wobblers (crimes that can be punished as either felonies
or misdemeanors).’ ” (People v. Johnson (2016) 1 Cal.App.5th 953, 956.) Under the
provisions of Proposition 47 codified in section 1170.18, “[a] person currently serving a
sentence for a conviction, whether by trial or plea, of a felony or felonies who would
have been guilty of a misdemeanor under [Proposition 47] had [Proposition 47] been in
effect at the time of the offense may petition for a recall of sentence before the trial court
that entered the judgment of conviction in his or her case to request resentencing in
accordance with Sections 11350, 11357, or 11377 of the Health and Safety Code, or
Section 459.5, 473, 476a, 490.2, 496, or 666 of the Penal Code, as those sections have
been amended or added by [Proposition 47].” (§ 1170.18, subd. (a).)

                                              3
       In February 2015, defendant filed an application to reduce both of her felony
convictions in this case to misdemeanors. The People conceded that defendant was
entitled to the requested relief with respect to her conviction for possessing
methamphetamine but opposed the motion with respect to her forgery conviction.
       In April 2015, the court ordered defendant released from jail and ordered her to
serve the remaining six months of her term in a residential drug treatment program.
       Defendant’s application to reduce her convictions under Proposition 47 first came
on for hearing in the middle of May 2015. In addition to seeking the reduction of both of
her convictions in this case, defendant also sought the reduction of one of her two felony
convictions in the other case (the other drug conviction). Ultimately, the court set the
matter for an evidentiary hearing on the question of whether defendant’s forgery
conviction involved less than $950. At that hearing two weeks later, El Dorado County
Deputy Sheriff Michael Roberts testified that in October 2014, after arresting defendant
during a traffic stop, he found in her backpack two $100 bills and three $20 bills he
believed were counterfeit. He could not recall which of those notes were complete, but it
was “apparent to [him] she was in the process of making several of them, but only a few
were completed.” The deputy also testified that he found in the backpack the following
items: (1) “probably 200 plus security strips” -- that is, “[t]he little strips that go inside
$100 bills that state USA 100”; (2) “dozens and dozens of watermarked Benjamin
Franklin faces”; and (3) “pre-cut paper money that appeared to [him to be] dollar bills
that had obviously been washed that were now blank to be printed on.”
       Based on that evidence, the trial court declined to reduce defendant’s forgery
conviction to a misdemeanor, explaining that because defendant had “hundreds and
hundreds, actually tens of thousands of dollars that could potentially have been made
with the intent to defraud,” “[t]he fact that only $260 of it had actually come to fruition
[did not] provide the value of what she had in her possession as it related to the crime of
[forgery under section] 476.”

                                               4
       Defendant timely appealed.
                                          DISCUSSION
       On appeal, defendant contends the trial court erred in refusing to reduce her
forgery conviction to a misdemeanor because the court “erroneously considered the value
of incomplete and inchoate notes.” We agree.
       As relevant here, section 476 provides that “[e]very person who . . . , with intent to
defraud any other person, . . . has in his or her possession, with like intent to utter, pass,
or publish, any fictitious or altered bill[or] note, . . . purporting to be the bill[or] note . . .
of any real or fictitious financial institution as defined in Section 186.9 is guilty of
forgery.” Under subdivision (a) of section 473, forgery is generally “punishable by
imprisonment in a county jail for not more than one year, or by imprisonment pursuant to
subdivision (h) of Section 1170.” Under subdivision (b) of section 473, however, with
exceptions not applicable here, “any person who is guilty of forgery relating to a . . . bank
bill[or] note . . . , where the value of the . . . bank bill[ or] note . . . does not exceed nine
hundred fifty dollars ($950), shall be punishable by imprisonment in a county jail for not
more than one year . . . .” Thus, the question here is whether the value of the fictitious or
altered bank bills or notes defendant possessed did not exceed $950.
       Here, the only fictitious or altered bills or notes defendant possessed that had any
discernible value were the two $100 bills and the three $20 bills. Nevertheless, the
People contend defendant failed to show that the value of all the fictitious or altered bills
or notes she had did not exceed $950 because the material she possessed -- security strips,
watermarked Benjamin Franklin faces, and blank washed bills -- could have been used to
make more than $950 in counterfeit bills.
       The People’s argument lacks merit. Subdivision (b) of section 473 does not speak
to the value of material that could be used to make fictitious or altered bills or notes; it
speaks to the value of the fictitious or altered bills or notes themselves -- “the value of the
. . . bank bill[ or] note.” Here, the only fictitious or altered bills or notes defendant

                                                 5
possessed that had any discernible value were the two $100 bills and the three $20 bills.
The security strips and Benjamin Franklin faces were not in and of themselves bills or
notes, so whatever value they may have had was irrelevant to the application of section
473, subdivision (b). And while the blank washed bills certainly qualified as altered bills
or notes, the washed bills had no discernible value because they had been washed so
thoroughly that they were blank. Thus, defendant is correct that the evidence here
showed that the value of the altered or fictitious bills or notes she possessed did not
exceed $950.
       The only question that remains is whether, as the People contend, the case should
be remanded to the trial court to give the prosecutor the option of withdrawing from the
plea agreement because the reduction of defendant’s forgery conviction to a
misdemeanor “would eviscerate the benefit to the People of the original plea agreement.”
In raising this point, the People offer very little in the way of argument or authority,
instead relying largely on the fact that this issue is currently pending before the California
Supreme Court.
       Having considered the authorities discussed in the cases on this issue that are
under review, we conclude that to the extent the People’s argument rests on our Supreme
Court’s decision in People v. Collins (1978) 21 Cal.3d 208, that case is inapplicable here.
In Collins, the defendant was charged with 15 felony counts but by agreement pled to
only one count of nonforcible oral copulation in exchange for dismissal of the other 14
charges. (Id. at p. 211.) Before judgment was entered, the court found the defendant to
be a mentally disordered sex offender and ordered him committed for an indefinite
period. (Ibid.) While the defendant was committed, the Legislature decriminalized
nonforcible oral copulation. (Ibid.) The Supreme Court held the defendant could not be
convicted and sentenced as contemplated by the plea agreement, as the pled-to offense
was no longer a punishable crime. (Id. at p. 213.) At the same time, the court held the
People were entitled to restore the dismissed counts. (Id. at p. 215.) This was because

                                              6
the change in law had “destroy[ed] a fundamental assumption underlying the plea bargain
-- that [the] defendant would be vulnerable to a term of imprisonment” -- thus depriving
the People of the benefit of the plea agreement. (Ibid.)
       In contrast to Collins, here the People have not shown that they will be deprived of
the benefit of the plea agreement if defendant’s forgery conviction is reduced to a
misdemeanor. Under the plea agreement at issue here, defendant pled no contest to four
felony counts in two cases, but received a grant of probation subject to a “Johnson year”
in jail, with the right to seek placement in a treatment program after six months.3
Reducing defendant’s forgery conviction to a misdemeanor will have no effect on the
disposition defendant received because the trial court will be under no obligation to alter
that disposition in the slightest, given that defendant remains convicted of at least one
felony in the other case that was before the trial court, and the disposition defendant
received could have been imposed for that single felony conviction alone.
       We recognize that the reduction of the forgery conviction to a misdemeanor will
alter the maximum prison sentence defendant would be subject to in the event defendant
violates the terms of her probation and the court refuses to reinstate her on probation.
The People have not shown, however, that defendant’s maximum exposure was so
material to the prosecutor’s decision to enter into the plea agreement that the loss of the
felony forgery conviction necessarily deprives the People of the benefit of their
agreement. On this point, it is significant to note that when defendant sought the
reduction of her other felony conviction in this case -- for possession of
methamphetamine -- to a misdemeanor, as well as the reduction of the other drug
possession conviction in the other case that was part of the plea agreement, the prosecutor
did not argue that those reductions would deprive the People of the benefit of the plea



3      Defendant has since completed six months in jail and been accepted into a
treatment program.

                                              7
agreement; instead, the prosecutor simply submitted the matter. If the loss of two felony
drug convictions did not deprive the People of the benefit of their agreement, then we are
at a loss to understand why the loss of this felony forgery conviction would do so.
       For the foregoing reasons, we find no basis for the People to withdraw from the
plea agreement with defendant, even if such a withdrawal were otherwise permissible
under Proposition 47. Accordingly, unless the trial court makes a discretionary
determination that defendant would pose an unreasonable risk of danger to public safety,
the court must reduce her forgery conviction to a misdemeanor in accordance with the
terms of section 1170.18. (§ 1170.18, subds. (b), (f).)
                                      DISPOSITION
       The trial court’s order denying defendant’s application to reduce her forgery
conviction to a misdemeanor under Proposition 47 is reversed, and the matter is
remanded to the trial court for further proceedings on that application.



                                                 /s/
                                                 Robie, J.



We concur:



/s/
Raye, P. J.



/s/
Blease, J.




                                             8